Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-2 in the reply filed on 12/8/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. (JPH 02297007, wherein the machine translation provided in the prosecution history on 2/8/2021 is utilized for textual citations).
Regarding Claim 1, Takashi et al. teaches performing heat sealing at intervals on a continuous tubular film [G], such as synthetic resin, in order to manufacturing a bag (See page 6, 2nd paragraph on page and Fig. 8, wherein anything performing such heating sealing is a sealing unit as claimed, the opposing portions of the tube being overlapped portions that are thermally welded in sealed portion [M]).  Takashi et al. further teaches measuring/inspecting (wherein the device performing such as inspection is an inspection device) the seal portion [M] to determine the quality of the seal to determine the airtightness and strength of the formed bag by measuring the thickness [d], i.e. obtaining thickness information, and determining a good seal based on the thickness information if the thickness is below a specific predetermined value (See page 6, 2nd paragraph on page).  Note heat sealing, which typically involves heat and pressure to fuse two surfaces (thus causing a merging of said surfaces), and the detection method, which establishes a quality seal as occurring below a certain threshold, imply the sealed portion, fused from two layers to a single layer, is at a reduced thickness relative to the unfused overlapped portions (See Fig. 8). The devices performing the heating sealing and inspecting described above are a manufacturing device of a package including a resin sheet and a predetermined work wrapped with the resin sheet.
Regarding Claim 2, Takashi et al. describes the device for determining thicknesses, including of the sealed portion [M] in Fig. 8, includes a light/radiation source [L], i.e. an irradiation device that irradiates the film/laminate with light/radiation, a visual means [K], which receives light transmitted from source [L], and computer [2], that processes the collected light data, i.e. image information, from the visual means [K], to calculate the thickness of the film through which the light is transmitted (See Figs. 2-3 and page 4, 1st and 2nd full paragraphs, and note this light transmission detection is necessarily based to some extent on a quantity of light transmitted when transmission is used).  Taskshi et al. further teaches the method is particularly effective when the light source uses UV rays (thus making it an irradiation device as claimed) for improved measurement accuracy (See page 5, first full paragraph).  Examiner submits the visual means [K] and computer [2] are thus an imaging device as claimed, wherein the devices use in the sealed bag method described above in reference to Fig. 8, determines seal quality via the thickness determination using the light transmission.  The determination of thickness inherently determines sealing quality since thicknesses below a certain threshold indicate good quality, while thicknesses above a certain threshold indicate not good quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hepp (US 9,354,211) teaches welding overlapped plastic portions and measuring a post-weld thickness [Dn] such that a decreased thickness relative to pre-welding thickness [d1+d2] indicates whether or not welding was properly carried out (See Abstract and col. 3, lines 29-52); Rai et al. (US 5,184,190) teaches detecting the quality of heat seal by detecting the transmission intensity of light through such heat seals (See Abstract), wherein thickness is described as measurable property for assessing heat seal quality (See col. 2, lines 38-49, wherein thickness is examined to determine defective seals) and also a factor in light attenuation through the seal (See col. 4, lines 26-33); and Savitski et al. (US 2019/0381741) teaching measuring the thickness of welds to ensure adequate weld strength (See abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746